IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LEAGUE OF WOMEN VOTERS OF             : No. 159 MM 2017
PENNSYLVANIA, CARMEN FEBO SAN         :
MIGUEL, JAMES SOLOMON, JOHN           :
GREINER, JOHN CAPOWSKI,               :
GRETCHEN BRANDT, THOMAS               :
RENTSCHLER, MARY ELIZABETH            :
LAWN, LISA ISAACS, DON LANCASTER,     :
JORDI COMAS, ROBERT SMITH,            :
WILLIAM MARX, RICHARD MANTELL,        :
PRISCILLA MCNULTY, THOMAS             :
ULRICH, ROBERT MCKINSTRY, MARK        :
LICHTY, LORRAINE PETROSKY,            :
                                      :
                Petitioners           :
                                      :
           v.                         :
                                      :
THE COMMONWEALTH OF                   :
PENNSYLVANIA; THE PENNSYLVANIA        :
GENERAL ASSEMBLY; THOMAS W.           :
WOLF, IN HIS CAPACITY AS              :
GOVERNOR OF PENNSYLVANIA;             :
MICHAEL J. STACK III, IN HIS CAPACITY :
AS LIEUTENANT GOVERNOR OF             :
PENNSYLVANIA AND PRESIDENT OF         :
THE PENNSYLVANIA SENATE;              :
MICHAEL C. TURZAI, IN HIS CAPACITY    :
AS SPEAKER OF THE PENNSYLVANIA        :
HOUSE OF REPRESENTATIVES;             :
JOSEPH B. SCARNATI III, IN HIS        :
CAPACITY AS PENNSYLVANIA SENATE :
PRESIDENT PRO TEMPORE; ROBERT         :
TORRES, IN HIS CAPACITY AS ACTING :
SECRETARY OF THE                      :
COMMONWEALTH OF PENNSYLVANIA; :
JONATHAN M. MARKS, IN HIS             :
CAPACITY AS COMMISSIONER OF THE :
BUREAU OF COMMISSIONS,                :
ELECTIONS, AND LEGISLATION OF         :
THE PENNSYLVANIA DEPARTMENT OF :
STATE,                                :
                                      :
                    Respondents               :
                                              :
                                              :


                                        ORDER

PER CURIAM

      AND NOW, this 9th day of November, 2017, this Honorable Court, having

determined that the present case involves issues of immediate public importance

requiring this Court’s assumption of plenary jurisdiction, it is hereby ordered that

Petitioners’ Application for Extraordinary Relief is GRANTED.

      On October 16, 2017, the Commonwealth Court granted an Application for Stay

filed by Respondents Joseph B. Scarnati, President Pro Tempore of the Pennsylvania

Senate, Michael C. Turzai, Speaker of the Pennsylvania House of Representatives, and

the General Assembly of Pennsylvania. This stay is hereby vacated and the case will

proceed expeditiously forthwith.

      Under the continuing supervision of this Court, the case is hereby remanded to

the Commonwealth Court and directed to President Judge Mary Hannah Leavitt for

assignment to a commissioned judge of the Commonwealth Court with instructions to

conduct all necessary and appropriate discovery, pre-trial and trial proceedings so as to

create an evidentiary record on which Petitioners’ claims may be decided.             The

Commonwealth Court shall file with the Prothonotary of this Court its findings of fact and

conclusions of law no later than December 31, 2017.



      Petitioners’ Application for Leave to File a Reply in Support of Petitioner’s

Application for Extraordinary Relief, Application for Leave to Supplement the Application



                                   [159 MM 2017] - 2
for Extraordinary Relief, and Praecipe to Provide Supplemental Authority in Support of

Petitioners’ Application for Extraordinary Relief, treated as an application for leave to

supplement the Application for Extraordinary Relief, are hereby GRANTED.             The

Legislative Respondents’ Motion for Oral Argument is hereby DENIED.

      Jurisdiction retained.



      Chief Justice Saylor, Justice Baer and Justice Mundy note their dissent.




                                   [159 MM 2017] - 3